OPINION
Appellant Jay Clark, pro se, is appealing his conviction in the Licking County Municipal Court, Licking County, Ohio, for one count of failure to display license and speeding.
Appellant sets forth the following facts in his brief. On October 12, 1997, Trooper Zeisler stopped appellant for speeding on Route 16, in Licking County. The trooper cited appellant for failure to comply with an officer; failure to display license; speeding; and no seatbelt. The trial of this matter commenced on November 25, 1997. The trial court found appellant guilty of failure to display license and speeding. The trial court sentenced appellant to five days in jail and imposed fines totaling $453.
Appellant filed a notice of appeal with this Court on December 4, 1997. Appellant sets forth no assignments of error in his appellate brief as required by App.R. 16(A)(3). The record also does not contain a transcript of the proceedings in the trial court or an App.R. 9(C) statement.
When portions of the transcript necessary for resolution of assigned errors are omitted from the record, the reviewing court has nothing to pass upon and thus, as to those assigned errors, the court has no choice but to presume the validity of the lower court's proceedings and affirm. Knapp v. Edwards Laboratories
(1980), 61 Ohio St. 2d 197. Because appellant has failed to provide this Court with a transcript from the November 25, 1997 trial, we must presume the regularity of the proceedings below and affirm, pursuant to the directive set forth above in Knapp, supra.
For the foregoing reasons, the judgment of the Licking County Municipal Court, Licking County, Ohio, is hereby affirmed.
By: Wise, J., Gwin, P. J., and Hoffman, J., concur.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Licking County Municipal Court, Licking County, Ohio, is affirmed.